DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on February 22, 2022.  Claims 1, 7, 9, and 15 have been amended.  Claims 1-16 have been examined and are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 
Information Disclosure Statement
The Information Disclosure Statements filed 9/23/2021, 12/13/2021, and 2/9/2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Allowable Subject Matter
Claims 1-16 are allowed subject to the examiners amendment described below. An examiner's amendment to the record appears below.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Brian Emfinger, Reg. 64,670 on March 16, 2022.

EXAMINER'S AMENDMENT
The application has been amended as follows:  Please amend claims 1, 4, 8-9, 12, and 16.
1.	(Currently Amended)  A method comprising:
determining using a location-determining device of a mobile device of a user, that a geographic position of the mobile device is not located within a search area and that the geographic position of the mobile device is located within a participation area, wherein the search area and the participation area are separate geographic areas; 
receiving, by the mobile device from a server through a network, information regarding a plurality of primary users located within the search area who are searching
receiving, by the mobile device, a user selection of a first primary user from the plurality of primary users;
receiving, by the mobile device from the server, information
, by the mobile device through the network and to a secondary device of the first primary user, direction information to get the first primary user to the first target location; 
receiving, by the mobile device of the user[[,]] and from the secondary device of the first primary user, data indicating that the first primary user has reached the first target location; and
causing, by the mobile device, a reward to be provided to the user, in response to receiving the data indicating that the first primary user reached the first target location, wherein the reward comprises access to purchase a tangible consumer product or a voucher to purchase the tangible consumer product.

4.	(Currently Amended)  The method of claim 1, further comprising:
displaying, by the mobile device, images captured by the secondary device of the first primary user during searching for the first target.

8.		(Currently Amended)  The method of claim 7, further comprising receiving, by the mobile device, an indication that the limited inventory for all of the plurality of targets has been exhausted, and is provided to the user after all of the limited inventory for all of the plurality of targets has been exhausted.




one or more processors;
memory storing computer-readable instructions that, when executed by the one or more processors, cause the apparatus to perform:
determining using a location-determining device of a mobile device of a user, that a geographic position of the user is not located within a search area and that the geographic position of the user is located within a participation area, wherein the search area and the participation area are separate geographic areas;
receiving, from a server through a network, information regarding a plurality of primary users located within the search area who are searching for a first target located at a first target location within the search area;
receiving a user selection of a first primary user from the plurality of primary users;
receiving, from the server, information to the user about the first primary user; and
transmitting, by the mobile device through the network and to a secondary device of the first primary user, direction information to get the first primary user to the first target location;
receiving, by the mobile device of the user[[,]] and from the secondary device of the first primary user, data indicating that the first primary user has reached the first target location; and
causing, a reward to be provided to the user in response to receiving the data indicating that the first primary user has reached the first target location, wherein the reward comprises access to purchase a tangible consumer product or a voucher to purchase the tangible consumer product.

displaying images captured by the secondary device of the first primary user during searching for the first target.
16.		(Currently Amended)  The apparatus of claim 14, wherein the instructions, when executed by the one or more processors, cause the apparatus to further perform receiving an indication that the limited inventory for all of the plurality of targets has been exhausted, and is provided to the user after all of the limited inventory for all of the plurality of targets has been exhausted.


	
The present invention discloses a method of locating a target in a geographical space includes providing information to searcher users searching for the target, and potentially selecting among multiple targets for location, and providing rewards to the searchers after locating the target. The target may be a virtual object, and the method may use augmented reality features in locating the virtual object.  The method may also provide for participating users who are not actively searching for the target, but may team with a searcher to receive a reward if the searcher locates the target, and who may potentially assist the user in locating the target. Participating users may be eligible if they are located in a designated participation area. The method may further provide for observing users who can observe progress of searchers in searching for the target but are not involved in the search or reward.




determining using a location-determining device of a mobile device of a user, that a geographic position of the mobile device is not located within a search area and that the geographic position of the mobile device is located within a participation area, wherein the search area and the participation area are separate geographic areas; 
receiving, by the mobile device from a server through a network, information regarding a plurality of primary users located within the search area who are searching for a first target located at a first target location within the search area;
causing, by the mobile device, a reward to be provided to the user, in response to receiving the data indicating that the first primary user reached the first target location, wherein the reward comprises access to purchase a tangible consumer product or a voucher to purchase the tangible consumer product.

Independent claim 9 is allowed based on a similar rationale.  Dependent claims 2-8 and 10-16 are allowable based on the same rationale as the claims from which they depend.

The Examiner notes the applicant’s invention is directed to patent eligible subject matter under
35 U.S.C. 101. The additional limitations when considered as an ordered combination demonstrates a technologically rooted solution to a network-centric problem and amounts to ‘significantly more’ than an abstract idea. The applicant has incorporated the features of mobile device, location-determining device, network, server, and secondary device it is a network centric invention. Additionally, the claims do not recite the performance of some business practice known from the pre-Internet world with the requirement to perform it on the Internet.  
	Claims 1-16 rejected under 35 U.S.C. 101 have been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hugo, Martin Cache Prizes; With a Receiver in Hand and lots of Containers Cleverly Hidden in the Outdoors, Geocachers go Wherever the Growing Sport's GPS Coordinates Take Them
The article provides examiners the popularity, benefits, and risks of geocaching.

Rhodes, Jr. US Publication 20120225705 A1 Interactive Treasure Hunt Game
Rhodes discloses an interactive treasure hunt game, preferably in the form of a television game show, includes a host in a studio essentially serving as a master of ceremonies, who is positioned on a stage adjacent a large map of the United States. The treasure hunt game features a nationwide treasure hunt for a national grand prize, as well as a series of regional or local treasure hunts that yield weekly prizes and local grand prizes. Co-hosts are located around the country, and in one embodiment there is one co-host in each state of the U.S. These co-hosts in each state provide local clues that ultimately lead to prizes. The prizes may be provided by sponsors, and in exchange, the clues may drive the general public to the sponsor businesses, or to purchase a sponsor's products or services, in search of the treasure, prizes, or additional clues.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682